                                                                                                                                                  FILED 
                                                                                                                                                  CLERK 
                                                                                                                                                      
                                                                                                                                       3/5/2019 3:01 pm
                                                                                                                                                      
                                                                                                                                          U.S. DISTRICT COURT 
UNITED STATES DISTRICT COURT                                                                                                         EASTERN DISTRICT OF NEW YORK 
EASTERN DISTRICT OF NEW YORK                                                                                                              LONG ISLAND OFFICE 
---------------------------------------------------------------------------------------------------------------------------------X    For Online Publication Only
IN RE GRAÑA Y MONTERO S.A.A.
SECURITIES LITIGATION                                                                                                                 ORDER
                                                                                                                                      17-CV-1105 (JMA) (ARL)

---------------------------------------------------------------------------------------------------------------------------------X

AZRACK, United States District Judge:

                This action was commenced on behalf of all purchasers of Graña y Montero S.A.A.

American Depository Shares from July 24, 2013 through February 24, 2017 against defendants

Graña y Montero S.A.A. (“Graña” or “Company”), Monica Miloslavich Hart, Jose Graña Miro

Quesada, Mario Alvarado Pflucker, and Hernando Graña Acuna (collectively, “Individual

Defendants”). Plaintiffs allege that Graña violated federal securities laws by making misleading

public statements as to how the Company obtained lucrative public works projects.

                On July 12, 2018, plaintiffs moved for an order pursuant to Federal Rule of Civil Procedure

4(f)(3) directing service of process by alternate means on the Individual Defendants, who are

Peruvian citizens. (ECF No. 34.) Specifically, plaintiffs ask the Court for an order permitting

service on defendant Hart either through Simpson Thacher & Bartlett LLP or the Company’s

registered agent for service of process, and on the remaining Individual Defendants by

(1) registered and/or overnight mail to their last known addresses, or (2) to the extent applicable,

service on the attorneys representing them in related criminal matters in Peru. On August 20,

2018, I referred the fully briefed motion to Magistrate Judge Arlene R. Lindsay for a Report &

Recommendation (“R&R”).

                  On December 4, 2018, Judge Lindsay issued an R&R recommending that plaintiffs’

motion for alternate service be granted in part and denied in part. Judge Lindsay recommended

granting the motion with respect to defendant Hart because: (1) there is no indication that plaintiffs
have been able to ascertain the home address of Hart; and (2) alternate service comports with

constitutional requirements of due process and is not prohibited by the Inter-American Convention.

Judge Lindsay recommended denying the motion with respect to the other Individual Defendants

because Plaintiffs failed to make any effort on their own to effectuate service. On January 23,

2019, Defendants filed a partial objection to Judge Lindsay’s R&R. (ECF No. 63.)

       Having reviewed the full record and applicable law, I adopt Judge Lindsay’s R&R in its

entirety as the opinion of the Court. In reviewing a magistrate judge’s R&R, the Court must

“make a de novo determination of those portions of the report or . . . recommendations to which

objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); see Brown v. Ebert, No. 05–CV–5579, 2006

WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The Court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.”             28 U.S.C.

§ 636(b)(1)(C). Those portions of an R&R to which there is no specific reasoned objection are

reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008).

       I have undertaken a de novo review of the record, the R&R, and the instant objections, and

I agree with Judge Lindsay’s R&R and adopt it as the opinion of this Court. Accordingly, the

Court grants plaintiffs’ motion for alternate service in part with respect to defendant Hart and

denies it in part with respect to the other Individual Defendants.

SO ORDERED.

Dated: March 5, 2019
Central Islip, New York

                                                              /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
